UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2335


KRISTIAN STEV ARRIAZA-JIMENEZ,

                    Petitioner,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: August 5, 2021                                         Decided: August 30, 2021


Before AGEE, FLOYD, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville, Maryland, for
Petitioner. Brian Boynton, Acting Assistant Attorney General, Sabatino F. Leo, Assistant
Director, Shahrzad Baghai, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kristian Stev Arriaza-Jimenez, a native and citizen of El Salvador, petitions for

review of an order of the Board of Immigration Appeals (“Board”) dismissing his appeal

from the immigration judge’s (“IJ”) decision denying his applications for asylum,

withholding of removal, and protection under the Convention Against Torture (“CAT”).

After thoroughly reviewing the record, we are satisfied that the evidence does not compel

a ruling contrary to any of the administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B),

and that substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992). We further agree with the Board’s decision that Arriaza-Jimenez

did not meaningfully contest the denial of protection under the CAT. See Perez Vasquez v.

Garland, __ F.3d __, __, No. 19-1954, 2021 WL 2879488, at *9-10 (4th Cir. July 9, 2021).

Accordingly, we deny Arriaza-Jimenez’s petition for review for the reasons stated by the

Board in its order adopting and affirming the IJ’s decision. In re Arriaza-Jimenez (B.I.A.

Nov. 12, 2020). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                        PETITION DENIED




                                              2